DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 03/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Preliminary Amendment
4. 	Applicant summits the Preliminary Amendment on 03/02/2021 has been knowledge.

Drawings
5.	The drawings were received on 03/02/2021.  These drawings are considered by examiner.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-4, 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kadiri et al (US 2021/0410045), hereinafter “Kadiri“, in view of Kim et al (US 11,063,820), hereinafter “Kim“.
Regarding claim 1, Kadiri teaches a method performed by a wireless device operating in a wireless communication system (Fig. 1 teaches a wireless communication system), the method comprising: 
receiving, from a network (Fig. 1), a configuration of a configured grant which is applicable upon leaving a connected state (pars [0006-0010] [0023-0026] teach the services in a connected state, and an idle state or an inactive state); 
leaving the connected state to enter an idle state and/or an inactive state (pars [0039-0040]); receiving, from the network, barring information in system information (pars [0024-0026] [0057-0059] teach the barring information in system information such as barring factor, barring time, and barring parameter)
determining transmission of an uplink data (UL) data using the configured grant (Fig.1, and pars [0033-0036] teach determining transmission of an uplink data); 
Kadiri does not explicitly teach performing access barring check based on the barring information; and transmitting, to the network while in the idle state and/or the inactive state, the UL data using the configured grant based on an access attempt being allowed as a result of the access barring check.
Kim, in the same field of endeavor, teaches performing access barring check based on the barring information (col. 2, line 35, col. 3, line 59); and transmitting, to the network while in the idle state and/or the inactive state, the UL data using the configured grant based on an access attempt being allowed as a result of the access barring check (col. 29, line 44 to col. 30, line 20 teach the configuration based on an access attempt of the access barring check, further teaches in claim 1).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Kadiri to Kim, in order to provide intelligent Internet technology services that create new value to human life by collecting and analyzing data generated among the internet of things IoT ways of effectively in the mobile communication system (as suggested by Kim in col. 2, lines 1-24).

Regarding claim 2, the combination of Kadiri and Kim teach the method of claim 1, Kadiri does not clearly teach wherein the system information further comprises a timer value for an allowed timer, and wherein the allowed timer is started based on the access attempt being allowed as the result of the access barring check.  
Kim, in the same field of endeavor, teaches wherein the system information further comprises a timer value for an allowed timer, and wherein the allowed timer is started based on the access attempt being allowed as the result of the access barring check (col. 31, line 27 to col. 32, line 67).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Kadiri to Kim, in order to provide intelligent Internet technology services that create new value to human life by collecting and analyzing data generated among the internet of things IoT ways of effectively in the mobile communication system (as suggested by Kim in col. 2, lines 1-24).

Regarding claim 3, the combination of Kadiri and Kim teach the method of claim 1, Kadiri does not clearly teach wherein a barring timer is started based on the access attempt being not allowed as the result of the access barring check.
Kim, in the same field of endeavor, teaches wherein a barring timer is started based on the access attempt being not allowed as the result of the access barring check (col. 31, line 27 to col. 32, line 67).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Kadiri to Kim, in order to provide intelligent Internet technology services that create new value to human life by collecting and analyzing data generated among the internet of things IoT ways of effectively in the mobile communication system (as suggested by Kim in col. 2, lines 1-24).

Regarding claim 4, the combination of Kadiri and Kim teach the method of claim 3, Kadiri further teaches wherein transmission of the UL is delayed until the barring timer expires (pars [0086] [0137] teach the timer expires).  

Regarding claim 6, the combination of Kadiri and Kim teach the method of claim 1, Kadiri further teaches wherein the barring information is configured for each logical channel (pars [0045-0046]) or each configured grant or each semi-persistent scheduling (SPS) configuration.  

Regarding claim 7, the combination of Kadiri and Kim teach the method of claim 1, Kadiri further teaches wherein the barring information includes a scaling factor (pars [0024-0025] teach the barring information based on the barring factor).  

Regarding claim 8, the combination of Kadiri and Kim teach the method of claim 7, Kadiri further teaches wherein the barring information is scaled based on the scaling factor (pars [0024-0025] teach the barring information based on the barring factor).  

Regarding claim 9, the combination of Kadiri and Kim teach the method of claim 7, Kadiri further teaches wherein the scaling factor is based on an amount of the UL data (pars [0024-0025] [0033] teach the uplink channel).

Regarding claim 10, the combination of Kadiri and Kim teach the method of claim 2, Kadiri does not clearly teach wherein the access barring check is not performed while the allowed timer is running.
Kim, in the same field of endeavor, teaches wherein the access barring check is not performed while the allowed timer is running (col. 31, line 65 to col. 32, line 59).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Kadiri to Kim, in order to provide intelligent Internet technology services that create new value to human life by collecting and analyzing data generated among the internet of things IoT ways of effectively in the mobile communication system (as suggested by Kim in col. 2, lines 1-24).

Regarding claim 11, the combination of Kadiri and Kim teach the method of claim 2, Kadiri does not clearly teach wherein the access barring check is performed upon expiry of the allowed timer.
Kim, in the same field of endeavor, teaches wherein the access barring check is performed upon expiry of the allowed timer (col. 31, line 65 to col. 32, line 59).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Kadiri to Kim, in order to provide intelligent Internet technology services that create new value to human life by collecting and analyzing data generated among the internet of things IoT ways of effectively in the mobile communication system (as suggested by Kim in col. 2, lines 1-24).  

Regarding claim 12, the combination of Kadiri and Kim teach the method of claim 2, Kadiri does not clearly teach wherein transmission of the UL data is stopped upon expiry of the allowed timer.
Kim, in the same field of endeavor, teaches wherein transmission of the UL data is stopped upon expiry of the allowed timer (col. 31, line 65 to col. 32, line 59).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Kadiri to Kim, in order to provide intelligent Internet technology services that create new value to human life by collecting and analyzing data generated among the internet of things IoT ways of effectively in the mobile communication system (as suggested by Kim in col. 2, lines 1-24).

Regarding claim 13, the combination of Kadiri and Kim teach the method of claim 1, Kadiri further teaches wherein the wireless device is in communication with at least one of a mobile device, a network (pars [0031-0032] teach the mobile device and the network), and/or autonomous vehicles other than the wireless device.  

Regarding to claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 1. 

Regarding to claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 1. 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is (571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL T VU/
Primary Examiner, Art Unit 2641